Citation Nr: 0530508	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of  lumbosacral strain, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to June 
1943. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004.  This matter was 
originally on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

Based on an October 13, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A.            § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's low back disability is productive of severe 
limitation of motion absent evidence of a fractured vertebrae 
or ankylosis, and the neurologic manifestation (radiculopathy 
to the right lower extremity) associated with degenerative 
disc disease of the veteran's lumbar spine has been deemed as 
not related to his service-connected low back disability by a 
VA neurologist. 

3.  The evidence shows that the veteran's schizophrenia is 
manifested by several symptoms that include auditory 
hallucinations significant for recurring thoughts of suicide 
and bizarre thought content and chronic paranoia that impacts 
his daily functioning and his ability to maintain competitive 
employment.  He has Global Assessment of Functioning scores 
of 60, 45, 52, and 30.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 40 percent for service-connected residuals of lumbosacral 
strain have not been met or approximated under either the old 
or amended schedule for rating spine disabilities.  
38 U.S.C.A.         §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5237 (2005).

2.  The schedular criteria for a 70 percent rating, and not 
higher, for the veteran's service-connected schizophrenia 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9210 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	December 2004 Board Remand and Veterans Claims 
Assistance Act of 2000

On Remand, the Appeals Management Center (AMC) afforded the 
veteran VA examinations in March and April 2005 for purposes 
of evaluating the current severity of the veteran's service-
connected low back and psychiatric disorders.  A preliminary 
review of the reports on the March and April 2005 VA 
examinations discloses that the examiners conducted thorough 
examinations of the veteran that included a review of the 
veteran's claims files and which addressed the applicable 
rating criteria.  While the veteran's service representative 
took exception to the fact that the claims files were not 
reviewed in conjunction with the joints examination in 
accordance with the Remand directives (the March 2005 VA 
examiner actually reviewed the claims files after the 
examination), the Board notes that the March 2005 VA examiner 
is familiar with the veteran's case having previously 
examined the veteran in December 2001, at which time the 
veteran's claims files were reviewed in conjunction with the 
examination.  Thus, the Board finds that the examination 
reports are adequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2005).  

Lastly, pursuant to the Remand directives, the AMC obtained 
updated records pertaining to treatment the veteran received 
for his psychiatric and low back disabilities from the VA 
health care system for New York, New York.  Based on the 
foregoing, the Board finds that the AMC complied with the 
Board's December 2004 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO or AMC provided 
the veteran with a copy of the May 1998 rating decision, 
August 1998 Statement of the Case (SOC), June 2003 
Supplemental Statement of the Case (SSOC), June 2003 rating 
decision, March 2004 SSOC, and April 2005 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA as well as the amended 
schedule for evaluating spine disabilities.  

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board observes that in correspondence dated in 
December 2001, the RO advised the veteran of the VCAA, VA's 
duties under the VCAA, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The December 2001 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to an increased disability rating.  A 
follow-up 'duty-to-assist' letter was mailed to the veteran 
in December 2003. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in June 2003, 
March 2004, and April 2005 and the SSOCs were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's December 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., VA examinations, VA treatment records, etc.), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO/AMC or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


II.	Residuals of  Lumbosacral Strain

Procedural History and Evidence

Service connection for residuals of lumbosacral strain was 
initially established in a January 1957 rating decision.  In 
February 1998, the veteran filed the instant claim for an 
increased disability rating.  In a May 1998 rating decision, 
the RO increased the disability rating from 10 percent 
disabling to 40 percent disabling under Diagnostic Code 5292 
of the old schedule for evaluating spine disabilities, 
effective February 10, 1998, the date of filing of the 
increased rating claim.  The 40 percent rating has remained 
in effect. 

VA treatment records dated from February 1997 to February 
2005 showed that the veteran was followed for low back pain.  
An undated record (presumably around 1994 given the veteran's 
age stated therein) noted that the veteran had worked as a 
longshoreman for 35 years and then he worked as a garage 
attendant until 1989. 

The March 1998 VA spine examination report showed that the 
examiner (Dr. R.K.) reported that the veteran complained of 
intermittent low back pain that was precipitated by weather.  
The veteran took Motrin for pain, and he used a spinal corset 
and straight cane at times; however, he was not in use of 
either device at the current examination.  He indicated that 
he was able to ambulate with a straight cane up to four to 
five blocks.  The physical examination revealed that on range 
of motion of the lumbosacral spine, forward flexion was to 30 
degrees, extension was to 0 degrees, and lateral flexion and 
rotation were to 15 degrees, bilaterally.  The examiner noted 
that the veteran demonstrated painful range of motion in all 
planes and that he had severe stiffness.  There was 
tenderness along the entire spine on palpation and 
straightening of the lumbar curve.  There was "severe 
rigidity throughout" the spine that the examiner noted was 
probably secondary to the psychotrophic medication.  The 
examiner indicated that pain was the major limiting factor.  
The examiner reported that x-rays of the lumbosacral spine 
revealed marked degenerative joint disease.  The examiner 
diagnosed severe degenerative joint disease of the spine.  

An October 1999 VA computerized tomography (CT) scan and a 
November 1999 magnetic resonance imaging (MRI) scan revealed 
severe spinal stenosis at L3-4 and L4-5 and bilateral L5 
nerve root compression.  

A May 2000 VA treatment record noted that the veteran 
continued to decline surgery. 
 
The December 2001 VA spine examination report showed that the 
examiner (Dr. R.K.) reviewed the claims file.  The veteran's 
current complaint was intermittent low back pain with 
occasional irradiation to the bilateral lower extremities.  
He took Tylenol for pain which resulted in some pain relief.  
His back pain was precipitated by prolonged ambulation, wet 
weather, and the night.  He required rest and medicines when 
he was in pain.  He used a spinal corset intermittently and a 
straight cane.  He was able to ambulate with a straight cane 
up to one block until he needed rest.  The examiner observed 
that the physical examination revealed markedly limited 
motion of the lumbosacral spine in all directions with pain.  
Specifically, on range of motion, flexion was to 40 degrees, 
extension was to 40 degrees, and lateral flexion and rotation 
were to 15 degrees, bilaterally.  The examiner noted that the 
veteran's motion was limited by pain, weakness, and lack of 
endurance, and that there was tenderness bilaterally along 
the lumbosacral paraspinals.  Also, the veteran had a 
markedly stiff antalgic posture.  As for the presence of any 
neurological abnormalities, there was a positive straight leg 
raising on the right.  The examiner reported that a March 
2000 CT scan of the lumbosacral spine revealed congenital 
narrowing of the canal with super imposed spondylosis that 
was moderate at the L3-4 level and severe at L4-5 level.  
There was also a herniated nucleus pulposus at the L5-S1 
level with bilateral forminal stenosis.  The examiner 
diagnosed severe degenerative disc disease of the lumbosacral 
spine with spinal stenosis at the L3-4, L4-5 levels and a 
herniated nucleus pulposus at the L5-S1 level.  The examiner 
opined that the veteran's current back condition was related 
to gradual progression of his service-connected residuals of 
back trauma.

The December 2001 VA peripheral nerves examination report 
showed that the examiner (Dr. H.) reviewed the claims file.  
The physical examination revealed "power 4/5 right 
iliopsoas, quad, anterior tibialis, extensor halucis longus, 
gastrocnemius and left lower extremity 5/5."  There was 
atrophy of the right lower extremity, especially the calf.  
The veteran could not perform heel and toe walk on the right 
secondary to weakness; testing heel and toe walk on the right 
caused low back pain with "sciatic" type radiation.  
Straight leg raising was negative bilaterally.  Touch and pin 
prick were normal.  There was tenderness to palpation on the 
right at the L4-5 and L5-S1 facets.  The examiner diagnosed 
service connected mechanical low back pain involving the 
right lower lumbar facets.  The examiner commented that the 
later herniated nucleus pulposus with the right lower 
extremity radiation was not service connected by history as 
the veteran was discharged in June 1943 and this problem came 
on many years later.  The examiner maintained that the 
herniated nucleus pulposus was not simply an extension of the 
service-connected low back disability, but rather a new 
problem.  The examiner added that the fall in 1942 might have 
weakened the veteran's lower lumbar discs, however, there was 
no way to prove or disprove that in 1942 or 1943.  

The March 2005 VA examination report showed that the examiner 
(Dr. R.K.) reported that the veteran continued to complain of 
low back pain in the lumbar region with irradiation to the 
right lower extremity-the duration and intensity of which 
were variable and sharp.  The severity, frequency, and 
duration of the flare-ups were variable.  Precipitating 
factors of the flare-ups were the acts of lying in bed and 
excessive activities; the flare-ups were alleviated by 
"analgesics."  The veteran needed help from his wife with 
dressing sometimes.  There was no additional limitation of 
range of motion or functional impairment beyond the pain.  At 
the examination, the veteran walked unaided, but he continued 
to report that he used a lumbosacral corset at times.  He was 
able to walk one-half a block until he needed rest; at times 
he was unsteady.  The veteran reported that he had been 
unemployed for one and one-half years and that he could not 
work in the garage any longer due to his low back pain.  

On range of motion of the thoracolumbar spine, forward 
flexion was to 50 degrees, with pain over 40 degrees.  
Extension was to 0 degrees, with pain.  Lateral flexion and 
lateral rotation were to 10 degrees, bilaterally, with pain 
at the ends on the right more than the left.  The veteran's 
pain increased with repetitive movements; range of motion was 
limited equally by pain, weakness, and lack of endurance.  
There was tenderness at the right lumbosacral paraspinals and 
severe guarding.  He ambulated slowly without an assistive 
device, but with an antalgic gait.  He had straightening of 
the lumbar lordosis and a kyphotic, stooped over posture.  On 
neurological examination, the veteran's sensory was intact, 
but he had decreased right lower extremity muscle power to 
4/5, generalized hyporeflexia, and a positive straight leg 
raising on the right.  As for the number of days/duration of 
each incapacitating episode of intervertebral disc syndrome 
that required the veteran to stay in bed, he reported that he 
had a few (3 to 4) episodes that required him to stay in bed 
for 2 to 3 days at a time.  The examiner noted that a MRI 
scan of the spine in 2003 revealed multilevel degenerative 
disc disease, mostly at the L4-5 and L5-S1 levels, with 
spinal stenosis at these levels.  The examiner diagnosed 
multilevel degenerative disc disease, spinal stenosis, and 
right-sided radiculopathy.  

In an April 2005 addendum, Dr. R.K. reported that the claims 
files were not available for review at the March 2005 VA 
examination; however, he verified that he reviewed the claims 
files after the examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all the evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  Prior 
to that, the rating criteria for evaluating intervertebral 
disc syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The March 2004 and April 2005 SSOCs 
show that the RO/AMC considered the veteran's low back 
disability under the old and new rating criteria.  

As previously noted, the veteran's low back disability is 
currently assigned a 40 percent rating under Diagnostic Code 
5292 of the old schedule for rating spine disabilities for 
severe limitation of motion due to pain.  A 40 percent rating 
is the maximum schedular rating available under Diagnostic 
Code 5292.  The Board is required to consider other 
diagnostic codes of the old schedule to assess whether the 
veteran is entitled to a rating in excess of 40 percent under 
any of them.

The medical evidence shows that in addition to degenerative 
joint disease, the veteran also has disk disease at multiple 
levels of his lumbar spine that causes radiculopathy to the 
right lower extremity.  While the VA orthopedist (Dr. R.K.) 
diagnosed herniated nucleus pulposus of the lumbosacral spine 
and opined that the veteran's current back disorder was 
related to the gradual progression of his service-connected 
residuals of back trauma, the VA neurologist (Dr. H.) 
essentially maintained that the herniated nucleus pulposus 
with radiation to the right lower extremity did not likely 
develop as the result of the veteran's service-connected low 
back disability.  Thus, any neurological deficit manifested 
by radiculopathy to the right lower extremity associated with 
the veteran's low back is not related to the service-
connected low back disability, according to the VA 
neurologist.  Therefore, the veteran is not entitled to an 
evaluation under Diagnostic Code 5293 (intervertebral disc 
syndrome) much less a higher rating of 60 percent under this 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) (assigning a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief).  

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  The medical evidence also shows that the 
veteran does not have ankylosis of the lumbar spine.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  
Moreover, the veteran's service-connected disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the lower spine.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  Lastly, the Board notes that Diagnostic Code 
5295 (lumbosacral strain) does not assign evaluations in 
excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent for the veteran's low back disability 
under the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a (2004).  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

As previously discussed, the veteran does not have ankylosis 
of the lumbar spine, much less unfavorable ankylosis, or a 
disability akin to an individual with ankylosis of the lumbar 
spine.  Therefore, the veteran's low back disability does not 
more nearly approximate the criteria associated with the next 
higher rating of 50 percent under the amended schedule for 
rating spine disabilities.  For the same reasons as discussed 
above, the veteran is not entitled to an evaluation under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes where the 
neurologic manifestation (right sided sciatic neuropathy) 
associated with his degenerative disc disease has been deemed 
as not related to his service-connected low back disability 
by a VA neurologist. 

Thus, as between the old schedule for rating spine 
disabilities and the amended schedule for rating spine 
disabilities, the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent.  


III.	Schizophrenia

Procedural History and Evidence

Service connection for dementia was initially established in 
an October 1943 rating decision.  In February 1998, the 
veteran filed the instant claim for an increased disability 
rating.  In a May 1998 rating decision, the RO increased the 
disability rating from 10 percent disabling to 30 percent 
disabling under Diagnostic Code 9210, effective February 10, 
1998.  The 30 percent rating has remained in effect. 

VA treatment records dated from February 1997 to February 
2005 showed that the veteran was followed for schizophrenia. 

A February 1997 VA treatment record noted that the veteran 
reported that he had a stable marriage.  

A March 1997 VA treatment record noted an assessment that the 
veteran was actively suicidal.  

VA treatment records dated from April 1997 to June 1997 noted 
that the veteran had low-level chronic paranoia and mild 
auditory and visual hallucinations that did not grossly 
interfere with his functioning.  A February 1998 record 
showed that the veteran presented with complaints of 
"feel[ing] violent."  Dr. A.G. observed that the veteran 
appeared well-groomed and cooperative.  He made good eye 
contact.  His speech was a normal rate and tone.  He had no 
abnormal body movements.  His mood and affect were depressed.  
His thoughts were goal directed.  He was positive for 
auditory hallucinations and paranoid delusions.  He denied 
active suicidal or homicidal thoughts.  He was alert and 
oriented times three.  His memory was good and his insight 
and judgment were good.   

The March 1998 VA mental examination report showed that the 
examiner (Dr. D.B.) reported that the veteran indicated that 
he had had no further psychiatric hospitalizations.  The 
veteran had been seeing a VA psychiatrist on an outpatient 
basis since 1994 on an irregular basis-usually when he felt 
depressed or violent.  He last worked in 1989.  He spent his 
free time sitting around the house, exercising, talking, 
walking, or sitting outside "looking into space," or he 
goes to church.  He remained married to his only wife of 50 
years.  He lived in a home with his wife and grandson.  When 
asked how he currently felt, the veteran replied that he was 
depressed and he felt self-conscious.  The examiner observed 
that the veteran arrived early for his examination, he was 
neatly dressed and groomed, and he was alert, calm, and 
cooperative throughout the examination.  He appeared to be 
mild to moderately depressed.  His speech was logical and 
coherent, although sometimes soft spoken.  He complained of 
sleep disturbances and violent nightmares that occurred 
approximately two times per week.  He admitted to having 
crying spells.  His appetite was okay.  He had difficulty 
concentrating.  He was irritable and he had angry outbursts.  
He affirmed that he experienced auditory hallucinations, but 
he indicated that he could not discern the message.  He 
affirmed that he experienced visual hallucinations of 
"things not of this world."  He denied any past suicide 
attempts and denied any current suicidal ideation.  The 
examiner provided diagnoses of schizophrenia, 
undifferentiated type and dysthymic disorder.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The examiner commented that it was believed that the 
veteran was out of work due more to difficulties finding work 
on account of his age rather than an inability to work.  The 
examiner indicated that the veteran had no significant family 
or marriage problems.  The examiner noted however that the 
veteran did suffer from a thought disorder that interfered 
with his daily social interactions and his view of the world 
around him.  The examiner contended that the veteran's 
psychiatric impairment was currently moderate.  Lastly, the 
examiner maintained that the veteran was functioning 
reasonably well in his life circumstances, however, he did go 
through his days quite uncomfortable and paranoid with some 
very bizarre thoughts on a daily basis. 

An April 1998 VA treatment record showed that Dr. A.T. 
reported that the veteran's chronic paranoia and mild 
auditory and visual hallucinations sometimes got more intense 
which they currently were.  Dr. A.T. diagnosed 
"schizophrenia, chronic paranoid, with depression."  Dr. 
A.T. assigned a GAF score of 45.  A June 1998 record showed 
that Dr. A.T. assigned a GAF score of 45.  A September 1998 
record showed that the veteran reported that the voices had 
not abated, rather, they carried the message that he should 
harm others and consider suicide himself.  Dr. A.T. noted 
diagnoses of schizophrenia, chronic paranoid with depression 
and affective disorder not otherwise specified.  Dr. A.T. 
assigned a GAF score of 45. 

The December 2001 VA mental examination report showed that 
the examiner (Dr. A.M.) reviewed the claims files.  The 
examiner reported that the veteran had not worked since 1989.  
The veteran reported that he had had no psychiatric 
hospitalizations.  He was seen regularly by his primary care 
physician, Dr. R., with whom he had a good relationship.  He 
remained married to his first wife.  The examiner commented 
that despite the veteran's contention that he stopped working 
because "he had had enough," the claims file indicated that 
he was injured on the job and that this became overwhelming 
for him both emotionally and physically.  The veteran 
currently had three of six of his children living.  He 
indicated that his wife was supportive and that he had some 
friends.  

The examiner observed that the veteran arrived on time for 
his examination and that he was neatly dressed and 
appropriately groomed and alert.  He was cooperative 
throughout the examination; however, he presented as 
depressed and he did have evidence of a significant thought 
disorder.  He had made many "clanging" remarks that were 
typical of schizophrenics, and he was mildly inappropriate 
with his sexual preoccupation.  He had difficulty answering 
some questions and seemed preoccupied with many racial 
issues.  He acknowledged that he had suicidal ideations given 
his "disgust with life," however, he had no immediate plan 
to carry out the act.  When asked, he had difficulty 
recalling the date and stated the wrong year on two 
occasions.  The examiner commented that when the veteran was 
initially asked this question he became significantly 
derailed and evidenced tangential thinking and circumstantial 
thought as well.  He also evidenced significant paranoid 
ideation.  With regard to sleep, the veteran's sleep was 
inconsistent and was overall not very good, and he reported 
that his appetite was "fifty-fifty."  He reported that he 
was irritable and did have occasional outbursts of anger, and 
he reported that he was quite critical of others and could 
withdraw when distressed.  With regard to auditory and visual 
hallucinations, the veteran stated that he continued to hear 
voices; he had very occasional visual hallucinations as well, 
which were helped with medication.  He had difficulty 
identifying basic similarities between objects, but he did 
have concrete thinking.  

The examiner diagnosed schizophrenia, undifferentiated type 
and dysthymic disorder.  The examiner assigned a GAF score of 
52.  The examiner commented that the veteran demonstrated 
clearly disordered speech that was observed on examination 
for some time.  With regard to employability, the examiner 
maintained that the veteran was unemployable given his age, 
his likely physical problems, and his mental disorder.  The 
examiner contended that the veteran's thought disorder 
interfered with his ability to maintain competitive 
employment and got in the way of appropriate social 
interactions.  The examiner noted that it appeared that he 
was able to go through his daily life with moderate 
impairment from his psychiatric problems; he compensated well 
as he had a limited social network, and his wife was caring 
and healthy.  The examiner maintained that the veteran 
clearly had paranoid ideation and some bizarre thoughts as 
well as a thought disorder that negatively impacted his day-
to-day functioning.  The examiner additionally noted that the 
veteran appeared "somewhat worse" than when he saw Dr. D.B. 
(the March 1998 VA examiner) given his reports of 
intermittent suicidal ideation and hopelessness about his 
future, thereby evidencing that his depression appeared to be 
"somewhat worsened."  Additionally, the examiner noted that 
evidence of "marked clangs" and sexual preoccupation were 
of some concern.  

An August 2002 VA treatment record showed that the veteran 
presented at the clinic with the complaint that he ran out of 
his medications at which time he experienced an exacerbation 
described as a depressed and angry mood.  He complained of 
insomnia, a poor appetite, auditory hallucinations, and 
thoughts of fighting without a plan or intent.  He denied 
thoughts of suicide.  Dr. D.W. observed that the veteran was 
causally dressed and that he was able to engage in the 
activities of daily living.  He was cooperative.  His speech 
was normal in rate and volume.  His affect was limited in 
range and appropriate.  There were no hallucinations or 
delusions.  There were no active thoughts of suicide or 
homicide.  He was alert and oriented and he could repeat 
three objects immediately.  He could perform a simple 
calculation.  His insight was fair to good and his judgment 
was intact. 

VA treatment records dated in September 2002 and November 
2002 showed that Dr. M.D. noted that the veteran was alert 
and oriented, and that he denied suicidal and homicidal 
ideations.  His speech was normal.  His mood was mildly 
dysphoric, with a congruent affect.  His thoughts were goal-
oriented.  There were no gross cognitive deficits.  His 
behavioral controls were intact.  The veteran complained of 
auditory hallucinations of voices telling him to fight or 
beat up someone.  He maintained that "something tells him 
not to believe in God."  He feared that someone would attack 
him; he had general paranoid ideation.  He also had a poor 
appetite and an intermittent depressive mood.  He was 
managing adequately in his daily life.  

A May 2003 VA treatment record noted that the veteran resided 
alone.  He noted a slight improvement on his medication, but 
he was experiencing a recurrence of his nightmares.  A May 
2003 record showed that the veteran reported that his 
auditory hallucinations had become more vague and were 
generally non-threatening.  He complained of occasional mild 
paranoid ideation.  He was managing adequately in his daily 
life, but he complained of memory problems.  He also 
complained of occasional difficulty in controlling his anger, 
which he indicated he did not experience in the past.  A June 
2003 record showed that the veteran complained of an 
exacerbation of his auditory hallucinations that was 
sometimes of a command nature, telling him to harm himself or 
others.  He denied a history of acting on the voices and 
indicated that he did not feel in danger of acting out.  
Records dated in June 2003 further showed that the veteran 
had suicidal thoughts in connection with the pain in his 
back, for which he saw Dr. M.D. for the reported suicidal 
ideation.  Thereafter, the veteran maintained that he no 
longer thought of jumping out of a window.  A September 2003 
record noted that the veteran lived with his wife of one and 
one-half years in an apartment.  A March 2004 record showed 
that the veteran continued to complain of an exacerbation in 
his auditory hallucinations, but he continued to maintain 
that he felt in control and that he did not feel that he 
would obey them.  He complained of some mood swings and 
difficulty controlling his anger.  A December 2004 record 
showed that the veteran presented in the clinic with the 
complaint that he had had a heart attack yesterday.  Dr. O.L. 
noted that the veteran refused to go to the emergency room.  

The April 2005 VA mental examination report showed that the 
examiner (Dr. S.C.) reviewed the claims files.  The veteran 
reported that he retired from his job as a parking lot 
attendant in 1989.  He also indicated that he had been 
separated from his current wife since 1998, who currently 
lived with one of his daughters.  He related that he had been 
in a relationship with his current girlfriend for the past 
"30 years or so," and that she lived a few blocks away from 
the veteran.  The examiner noted that the veteran's medical 
history was recently complicated.  The veteran's girlfriend 
reported that the veteran had been diagnosed with transient 
ischemic attack in early April 2005.  Just prior to that 
event, the girlfriend maintained that the veteran developed 
auditory and visual hallucinations.  After the veteran was 
discharged from the hospital, the girlfriend maintained that 
the veteran did not return to his normal self as he had shown 
persistent lethargy and persistent incoherent speech.  The 
examiner noted that the veteran had been seen most recently 
by Dr. M.D. in March 2004, who at that time noted that the 
veteran exhibited no gross cognitive deficits.  The 
girlfriend reported that the veteran had been independent in 
his activities of daily living, including driving his car and 
taking his medications properly up to the time of the events 
leading to his admission to the hospital.  He had been 
socializing primarily with the girlfriend and a neighbor, and 
he had been appropriate.  He spent most of his time in his 
home.  The girlfriend further reported that she had observed 
no evidence of hallucinations or formal thought disorder in 
the veteran before the recent events.  The examiner observed 
that the veteran's claims files included a January 2002 
statement from the veteran that contained language that was 
rambling and circumstantial.  The examiner indicated that the 
veteran denied any current complaints, however, the examiner 
added that the veteran was unable to provide a reliable 
report of his current condition as a result of mental status 
changes.  
The examiner reported that on his examination, the veteran 
was lethargic, particularly at the beginning of the 
examination, and he fell asleep during the interview with his 
girlfriend.  The examiner noted that the veteran became more 
alert when the examiner engaged him in an interview regarding 
his current status and recent events.  At that time, the 
veteran's primary complaint was that he was "a little 
sleepy."  The examiner observed that there were no gross 
abnormal movements.  His speech was mildly dysarthric.  His 
affect was flat.  His thought process was impoverished and 
tangential with loosening of associations.  He was 
disoriented to year, stating that the current year was 
"309" and that the month was "Tuesday," "first month."  
He also was confused regarding the specifics of his current 
location, stating that he was "in a room that belong[ed] to 
the governor."  He was able to name the current and most 
recent past president only with first name cues.  The 
examiner diagnosed schizophrenia, undifferentiated (by 
history) and rule out delirium due to general medical 
condition.  The examiner assigned a GAF score of 30.  

The examiner commented that the veteran was currently 
demonstrating significant mental status changes that appeared 
to be associated with an unspecified acute medical problem.  
The examiner reported that he escorted the veteran to the 
emergency department at the New York VA Medical Center for 
further work up.  The examiner noted that according to the 
records, the veteran had been admitted and was currently 
undergoing a medical evaluation.  The examiner maintained 
that the severity of the veteran's current status with 
respect to his service-connected schizophrenia, could not be 
determined reliably as a result of his acute changes in 
mental status.  The examiner nonetheless contended that an 
estimate of the veteran's most recent psychiatric functioning 
could be provided by the report of the veteran's girlfriend.  
The examiner reiterated that the girlfriend reported that the 
veteran had been functioning quite well and that he had been 
independent in his activities of daily living up to the time 
of the events that had resulted in his acute mental status 
changes.  The examiner maintained that his estimate of the 
veteran's condition with respect to his service-connected 
schizophrenia, preceding the acute medical problems that led 
to his current admission, was that he suffered from a mild to 
moderate degree of incapacity as a result of his service-
connected psychiatric disorder.  The examiner noted that a 
psychiatric examination was warranted following the 
resolution of his current medical problems in order to 
provide a more reliable estimate of the veteran's service-
connected schizophrenia.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all the evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Legal Criteria
 
The veteran's service-connected schizophrenia is presently 
assigned a 30 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9210 (2005).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9210 (2005).

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Analysis

Based on the veteran's complained of symptoms and the 
objective findings reported in the VA examination reports and 
VA treatment records, the Board finds that the symptomatology 
associated with the veteran's schizophrenia more nearly 
approximates the criteria for a 70 percent rating under the 
General Rating Formula for Mental Disorders.  While the 
December 2001 VA examiner noted that the veteran's symptoms 
appeared worse than when he was seen by the March 1998 VA 
examiner given his reports of intermittent suicidal ideation 
and hopelessness, the Board observes that as early as in 
September 1998, the veteran reported that "voices" in his 
head carried the message that he should consider suicide.  By 
way of history, the Board notes that VA treatment records 
show that the veteran was described as actively suicidal in 
March 1997.  Current VA treatment records show that the 
veteran continues to complain that auditory hallucinations 
sometimes command him to harm himself.  Thus, overall, the 
medical evidence shows that the veteran has had recurring 
thoughts of suicide throughout the appeal period, which is a 
criterion associated with a 70 percent rating under the 
General Rating Formula for Mental Disorders.  

Both the March 1998 and the December 2001 VA examiners 
acknowledged that the 
the veteran did suffer from a thought disorder that 
interfered with his daily social interactions and that he had 
paranoid ideation with some bizarre thoughts that negatively 
impacted his day-to-day functioning.  In addition, the 
December 2001 VA examiner maintained that the veteran's 
thought disorder interfered with his ability to maintain 
competitive employment.  The examiners' opinions that the 
veteran's bizarre thought content and chronic paranoia impact 
his daily functioning as well as his ability to maintain 
competitive employment tend to show that the veteran's 
symptoms are reflective of a higher level of disability 
associated with a 70 percent rating under the General Rating 
Formula for Mental Disorders.  

The December 2001 VA examiner assigned a GAF score of 52 for 
overall moderate impairment, while the March 1998 VA examiner 
assigned a GAF score of 60 for what was similarly described 
as a moderate psychiatric impairment.  VA treatment records, 
however, are significant for GAF scores of 45, reflective of 
serious symptoms during noted exacerbations in 1998.  No GAF 
scores are provided in the more recent VA treatment records.  
Thus, it would be a fair assessment to conclude that the 
veteran's symptoms are of a serious nature, at least part of 
the time during exacerbations.  Additionally, the symptoms 
that supported an assignment of a GAF score of 45 in 1998 are 
shown in VA treatment records to appear on a recurring basis 
in 2002 and 2003, further evidencing that the veteran's 
symptoms are serious at least part of the time.  For these 
reasons, the Board finds that the overall symptomatology 
associated with the veteran's schizophrenia more nearly 
approximates the criteria associated with a 70 percent rating 
under the General Rating Formula for Mental Disorders.

In finding that a disability evaluation of 70 percent under 
Diagnostic Code 9210 reflects the severity of the veteran's 
schizophrenia, the Board finds that the next higher rating of 
100 percent under Diagnostic Code 9210 is not warranted.  
While the veteran complains of auditory and visual 
hallucinations, the complained of hallucinations have not 
been objectively demonstrated.  For example, the medical 
records or any other evidence other than the veteran's 
statements do not document any hallucinatory episodes.  The 
veteran further complains that his auditory and visual 
hallucinations at times command him to hurt himself or 
others, but the evidence does not document any actual suicide 
attempts or assaults against others.  Thus, the evidence 
fails to show that the veteran is in persistent danger of 
hurting himself or others.  The December 2001 VA examiner 
described that the veteran was mildly inappropriate with his 
sexual preoccupation, but there is no indication in the 
evidence that the veteran engages in grossly inappropriate 
behavior.  Lastly, the December 2001 VA examiner maintained 
that the veteran was unemployable on account of his age, 
physical problems, and mental disorder.  Accordingly, the 
veteran's schizophrenia does not alone cause total occupation 
and social impairment.  

The Board is cognizant of the April 2005 VA examiner's 
determination that the severity of the veteran's 
schizophrenia could not be determined reliably at that 
examination as a result of the veteran's acute changes in 
mental status reportedly following a transient ischemic 
attack.  The VA examiner, however, did speculate that 
preceding the acute medical problems that led to the 
veteran's admission to the hospital, the veteran suffered 
from a mild to moderate degree of incapacity as a result of 
his schizophrenia.  The VA examiner's opinion is consistent 
with the other medical evidence of record that overwhelming 
shows that the veteran's symptoms fluctuate in that they are 
of a serious nature during exacerbations and more or less 
reflect moderate psychiatric impairment the rest of the time.  
Accordingly, a 100 percent rating under Diagnostic Code 9210 
is not warranted. 

Finally, while the evidence does reveal that the veteran's 
schizophrenia does place some significant limits on his 
employability, this has been contemplated in the award of a 
70 percent rating under Diagnostic Code 9210.  Moreover, the 
evidence does not reflect that the veteran's schizophrenia 
necessitated any frequent periods of hospitalization.  For 
these reasons, application of the regular schedular standards 
is not rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating in excess of 40 percent for service-
connected residuals of  lumbosacral strain is denied. 

An increased rating of 70 percent for service-connected 
schizophrenia is granted, subject to the law and regulations 
controlling the award of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


